Citation Nr: 1230647	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-45 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left knee disability, specifically, for osteoarthritis status post anterior cruciate ligament reconstruction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to May 1983 and from August 1985 to February 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in San Antonio, Texas, in July 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The RO in San Antonio is a satellite office of the RO in Houston, which is the RO that decided the claim and certified the appeal to the Board.  During the hearing, the Veteran and his representative indicated they would be submitting additional VA treatment records once the Compensation and Pension Records Interchange (CAPRI) system was back up and running.  They also indicated they would waive the right to have the RO initially consider this additional evidence, once submitted, as the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304 (2011).  They since have submitted this additional evidence.

The claim requires further development before being decided on appeal, however.  So the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, primarily to schedule another VA compensation examination to reassess the severity of the Veteran's left knee disability.



REMAND

The Veteran contends that his left knee disability has significantly worsened since his VA examination in May 2008, over 4 years ago.  During his July 2012 hearing, he testified to experiencing instability and weakness in this knee; he said this knee often "gives out" on him.  If it is confirmed he has instability in this knee, as he is alleging, he will be entitled to a separate rating for this additional disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, that is, in addition to the existing 10 percent rating he has under DCs 5010 and 5261 (and 5003) for the osteoarthritis affecting this knee causing limitation of motion on extension.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).

Still further, he testified that it is practically impossible for him to go up and down stairs, and that prolonged standing and kneeling or squatting also are problematic.  He added that his treatment regimen has included Motrin (800 milligrams), Aleve, applications of ice and heat, and a brace for the instability.  He said his last surgery was in 2006 or thereabouts, and that his last physical therapy was in June 2009, but that he since has been told he eventually will have to have additional surgery for knee replacement.

In other testimony during his hearing, he said he had to modify his military career to accommodate his left knee disability by choosing or accepting assignments that would not place undue stress on this knee, and that this essentially has continued since service as he has been having a hard time finding a job because he cannot stand on this knee for very long.  The disability affecting this knee also has caused a decline in his quality of life, in that, as an example, he cannot run anymore or go to amusement parks with his family.


So another examination is needed to reassess the severity of this left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Also, as already alluded to, since his July 2012 hearing before the Board the Veteran has submitted additional VA treatment records - in particular, concerning his evaluation and treatment at the Audie Murphy VA Medical Center (VAMC), the Frank Tejeda VA outpatient clinic (FTOPC), and Balcones Heights VA Clinic.  These records are dated from April 2008 to April 2012.  So if he has received any additional treatment since, those records should been submitted or obtained, as well.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of the possible existence of these additional records since generated within VA's healthcare system, even if not physically in the file, and, if relevant, they must be obtained).

Lastly, in his November 2009 Substantive Appeal to the Board (on VA Form 9), the Veteran indicated he was receiving VA vocational rehabilitation and training.  Thus, his Vocational Rehabilitation and Counseling folder also needs to be obtained and associated with the claims file for consideration in this appeal.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his left knee disability since April 2012 at the Audie Murphy VAMC, Frank Tejeda VA outpatient clinic, and/or Balcones Heights VA Clinic.  The records from these facilities that he submitted following his July 2012 hearing before the Board are dated up to April 2012, so it would only be required to obtain records from these facilities if he has received further evaluation or treatment since.

If he indicates there are additional treatment records at these facilities dated since April 2012, then obtain these additional records.  And because they are in the custody of a Federal department or agency - namely, VA - the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  He also must be appropriately notified in the event any identified records are not obtained.  38 C.F.R § 3.159(e).

2.  Also obtain his VA Vocational Rehabilitation and Counseling folder and associate it with the claims file for consideration.  And because this folder also is in the custody of a Federal department or agency - namely, VA - the attempts to obtain it are governed by 38 C.F.R. § 3.159(c)(2).  He also must be appropriately notified in the event it is not obtained.  38 C.F.R § 3.159(e).


3.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to reassess the severity of his left knee disability (left knee osteoarthritis status post anterior cruciate ligament (ACL) reconstruction).

Perform all necessary diagnostic testing and evaluation to measure the range of motion of this knee on extension and flexion.

Opinion also is needed concerning whether there are objective clinical indications of instability or laxity (and, if there are, whether the instability and/or laxity is slight, moderate or severe).

As well, the designated examiner should indicate whether there are objective clinical indications of pain or painful motion, weakness, premature or excess fatigability, and incoordination, and if there are, whether the Veteran has additional functional impairment in this knee as a consequence - including additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of this knee or when his symptoms are most problematic ("flare ups").  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, and 4.59.

To facilitate making these important determinations, it is absolutely imperative the examiner reviews the claims file for the pertinent medical and other history, including a complete copy of this remand.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim as it would require rating this disability based on the existing evidence in the file.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial-rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

4.  Then readjudicate this claim for a higher initial rating for the left knee disability in light of the additional evidence.  This includes determining whether a separate rating is warranted under DC 5257 for instability of this knee.  If additional compensation for this disability is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


